EXHIBIT 10.2

 

[Comerica Logo]

BORROWER

 

 

Overland Storage, Inc.

LOAN

REVISION/EXTENSION

AGREEMENT

 

 

 

 

Comerica Bank — California

4820 Overland Avenue

San Diego, CA 92123-1599

 

 

 

 

 

 

(Herein called “Bank”)

(Herein called “Borrower”)

 

 

 

 

ORIGINAL NOTE
INFORMATION

INTEREST RATE

AMOUNT

NOTE DATE

MATURITY DATE

OBLIGATOR #

NOTE #

B-0.25 OR *%

$10,000,000.00

11/28/01

11/30/03

5820359795

26

 

This Agreement is effective as of: September 10, 2003

 

ORIGINAL OBLIGATION:

This Loan Revision Agreement refers to the loan evidenced by the above Note
dated November 28, 2001 in favor of Bank executed by Overland Storage, Inc. in
the amount of $10,000,000.00 payable in full on November 30, 2003.  {  } Said
Note is secured by a Deed of Trust dated N/A (hereinafter referred to as the
“Encumbrance”), recorded on N/A as Instrument No. N/A in the Office of County
Recorder of N/A County California.

 

CURRENT OBLIGATION:

                The unpaid principal balance of said Note as of September 10,
2003 is $0.00 on which interest is paid to August 31, 2003, with a maturity of
November 30, 2003. {X} As modified by previous Loan Modification dated August
30, 2002.

 

REVISION:

The undersigned Borrower hereby requests Bank to revise the terms of said Note,
and said Bank to accept payment thereof at the time, or times, in the following
manner:

 

The maturity date is hereby amended from November 30, 2003 to November 30, 2004.

 

*Libor  +2.25%

In consideration of Bank’s acceptance of the revision of said Note, including
the time for payment thereof, all as set forth above, the Borrower does hereby
acknowledge and admit to such indebtedness, and further does unconditionally
agree to pay such indebtedness together with interest thereon within the time
and in the manner as revised in accordance with the foregoing, together with any
and all attorney’s fees, cost of collection, and any other sums secured by the
Encumbrance.

 

Any and all security for said Note including but not limited to the Encumbrance,
if any, may be enforced by Bank concurrently or Independently of each other and
in such order as Bank may determine; and with reference to any such security in
addition to the Encumbrance Bank may, without consent of or notice to Borrower,
exchange, substitute or release such security without affecting the liability of
the Borrower, and Bank may release any one or more parties hereto or to the
above obligation or permit the liability of said party or parties to terminate
without affecting the liability of any other party or parties liable thereon.

This Agreement is a revision only, and not a novation; and except as herein
provided, all of the terms and conditions of said Note, said Encumbrance and all
related documents shall remain unchanged and in full force and effect.

When one or more Borrowers signs this Agreement, all agree:

a. That where in this Agreement the word “Borrower” appears, it shall read “each
Borrower”;

b. That breach of any covenant by any Borrower may at the Bank’s option be
treated as breach by all Borrowers;

c. That the liability and obligations of each Borrower are joint and several.

 

Dated this 10th day of September, 2003.

Overland Storage, Inc.

 

 

The foregoing agreement is accepted this 10th day of September, 2003.

 

By:

 

 

 

Richmond C. Boyce

 

 

Vice President-Western Division

 

 

Each of the undersigned agree and consent to the foregoing revisions to this
Agreement and the Encumbrance, if any.

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------